DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 12/21/2020 and IDS filed on 02/17/2021.
Claims 1-6, 9-16, 19-23 are pending.

Allowable Subject Matter
Claims 1-6, 9-16, 19-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The discovered prior art do not teach or suggest the limitations of "generating, by the transcoder, for each display object of the plurality of display objects first display object and the second display object a HTML-based instruction set based on the display object and the corresponding object type identified for the display object, the HTML-based instruction set including at least one of a function to render the vector graphic or a function to render the text of the content item defined by the corresponding display object" under the context of overall claim (converting vector graphic objects to HyperText Markup Language objects).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
Huang (US PGPUB 2006/0048056) discloses (paragraph [0039]) an animated object overlay module can generate an animated image by combine animated objects with still images.  Animated objects may be combined with still images in various ways.  An animated object may move relative to a still image or be fixed to a portion thereof.  The animated object may comprise Flash files.

Agnew (US PGPUB 2003/0063105) discloses superimposing two images (objects) into a new image for display in a web page (i.e. html content).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HANG PAN/               Primary Examiner, Art Unit 2193